IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,199-01


                          EX PARTE PEDRO CASTILLO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. D-1-DC-20-202515 IN THE 331ST DISTRICT COURT
                            FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Applicant has filed a motion for leave to file an Application for an Original Writ of Habeas

Corpus. Applicant’s motion for leave to file is denied.

       Applicant sought pretrial release on a personal bond through a writ of habeas corpus filed in

the district court. The district court denied habeas relief and refused release on a personal bond. In

his original habeas application to this Court, Applicant challenges the trial court’s denial. Because

Applicant may challenge the trial court’s denial in the appropriate intermediate appellate court,

Applicant has an adequate remedy at law. See, e.g., Ex parte Groves, 571 S.W.2d 888 (Tex. Crim.

App. 1978); Jones v. State, 803 S.W.2d 712 (Tex. Crim. App. 1991).

Filed: April 27, 2020
Do not publish